Motion by appellant to vacate order dated May 10, 1962, discontinuing his appeal, granted; order vacated. On the court’s own motion, the appeal will be heard on the original papers and on appellant’s typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. Appellant’s time to perfect the appeal is enlarged to the February Term, beginning January 28, 1963; appeal ordered on the calendar for said term. On the court’s own motion, David F. Jordan, Esq., 35 West Main St., Smithtown, N. Y., is assigned as counsel to prosecute the appeal in place of the counsel previously assigned. Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.